Citation Nr: 1041407	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  05-06 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a psychiatric disorder 
other than posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in February 2007 and March 2010.  This 
matter was originally on appeal from an August 2004 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Muskogee, Oklahoma.

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
PTSD and entitlement to service connection for substance 
abuse, to include as secondary to service-connected 
disability, have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over these issues, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has 
been in adjudicative status for several years, and it has already 
been remanded twice in the past.  Consequently, the Board wishes 
to assure the Veteran that it would not be remanding this case 
again unless it was essential for a full and fair adjudication of 
his claims.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers upon the Veteran or other claimant, 
as a matter of law, the right to compliance with the Board's 
remand order.  Moreover, the Court further held that the Board 
itself errs when it fails to ensure compliance with the terms of 
its remand.  Id.  

In the Board's March 2010 remand, the Board directed the AMC to 
conduct additional development including obtaining VA treatment 
records from March 1997 to December 2000.  This requested 
development was completed.  However, the Board also directed the 
AMC to adjudicate inextricably intertwined issue of whether new 
and material evidence had been submitted to reopen a claim of 
service connection for PTSD and request verification from United 
States Army and Joint Services Records Research Center (JSRRC) 
that a member of the Veteran's unit was killed while on guard 
duty in Korea in February or March 1971.  This was not done.  
Further development is, therefore, needed in light of this 
Stegall violation.

Accordingly, the case is REMANDED for the following action:

1.  Submit the Veteran's claims file to a 
VA hepatologist for the purpose of 
ascertaining an opinion as to the etiology 
of the Veteran's hepatitis C.  The claims 
file, including a copy of this and the 
March 2010 Board Remand, must be made 
available to the physician for review, and 
the opinion should reflect that the claims 
folder was reviewed.  After reviewing the 
claims file, the physician should opine as 
to whether the Veteran's hepatitis C is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), 
etiologically related to military service 
as a result of multiple episodes of 
unprotected sexual activity.  In providing 
a rationale for his/her opinion, the 
physician should address all of the 
Veteran's high risk activities for 
hepatitis C both during and after service 
including, post-service intravenous drug 
use with needle sharing, commercial sex, 
and unprotected sex. A detailed rationale, 
including pertinent findings from the 
record, should be provided for all 
opinions.

2.  Contact JSRRC, and any other 
appropriate source(s), for verification 
that a member of the Veteran's unit (Btry 
B, 7th Bn (Hawk), 5th Arty) was shot and 
killed by North Koreans while on guard duty 
in either February or March 1971.

3.  After stressor development is 
completed, schedule the Veteran for a 
psychiatric examination.  The purpose of 
this examination is to determine the 
existence and etiology of any current 
acquired psychiatric disorder, including 
schizoaffective disorder and PTSD. The 
claims file, including a list of any 
verified stressor(s) and a copy of this 
and the March 2010 Board Remand, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims file was reviewed in 
connection with the examination.  After 
reviewing the record and examining the 
Veteran, the examiner should determine 
whether the Veteran currently has an 
acquired psychiatric disorder, including 
schizoaffective disorder and PTSD.  The 
examiner should then answer the following 
questions:

(a) With regard to PTSD, the examiner 
should determine whether the corroborated 
in-service stressor is sufficient to 
produce PTSD. In this regard, the examiner 
is instructed to consider only the 
stressor(s) identified as having been 
verified by the record.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, if 
PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.

(b) As for any other acquired psychiatric 
disorder identified by the examiner, he or 
she should provide an opinion as to whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that any disorder is etiologically related 
to the Veteran's active duty service, to 
include any verified stressor(s) provided 
by the AOJ.

The examiner should utilize the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV) in arriving at diagnoses 
and identify all existing psychiatric 
diagnoses. A complete rationale must be 
given for any opinion expressed and the 
foundation for all conclusions should be 
clearly set forth.

4.  The AOJ should provide the Veteran with 
VCAA notice concerning the issue of whether 
new and material evidence has been 
submitted sufficient to reopen the claim of 
entitlement to service connection for PTSD 
in accordance with Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The AOJ should also 
contact the Veteran and ask him to provide 
any argument with respect to the issue of 
whether new and material evidence has been 
submitted sufficient to reopen the issue of 
entitlement to service connection for PTSD.  
After affording the Veteran a reasonable 
period of time in which to respond, the AOJ 
should adjudicate this issue.  A separate 
rating action should be issued by the AOJ.  
The Veteran should be informed that this 
new rating action, if unfavorable, will not 
be before the undersigned unless it is 
appealed by the Veteran to the Board by 
submitting a notice of disagreement.

5.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, the AOJ should review the 
examination/opinion report(s) to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AOJ should implement 
corrective procedures.  

6.  After completion of the above, and any 
other development deemed necessary, the 
case should be reviewed on the basis of the 
additional evidence.  If the benefit sought 
is not granted in full, the Veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


